Information to identify the case:
Debtor
                   Continental Cinema Corporation                                                   EIN 63−1188793
                   Name


United States Bankruptcy Court Middle District of Alabama                                           Date case filed for chapter 7 October 22,
                                                                                                    2020
Case number: 20−11304

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

No one in the bankruptcy clerk's office may give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                         Continental Cinema Corporation
2. All other names used in the dba CONTINENTAL CINEMAS
   last 8 years
3. Address                                    Post Office Box 207
                                              Troy, AL 36081
4. Debtor's attorney                          J. Kaz Espy                                                          Contact phone 334−793−6288
    Name and address                          Espy, Metcalf & Espy, P.C.
                                              PO Drawer 6504                                                       Email: lynnia@espymetcalf.com
                                              326 North Oates Street 36303
                                              Dothan, AL 36302−6504
5. Bankruptcy trustee                         William C. Carn III                                                  Contact phone 334−836−1167
    Name and address                          PO Box 8665
                                              2605 Choctaw Street
                                              Dothan, AL 36304
6. Bankruptcy clerk's office                  One Church Street                                                    Hours open 8:30 AM − 4:00 PM
    Documents in this case may be             Montgomery, AL 36104
    filed at this address. You may                                                                                 Contact phone 334−954−3800
    inspect all records filed in this case
    at this office or online at
    www.pacer.gov.                                                                                                 Date: October 23, 2020

7. Meeting of creditors                      November 19, 2020 at 10:30 AM                                 Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to                  Appear by Video − Dothan 7,
    questioned under oath. Creditors         a later date. If so, the date will be on the court            https://www.zoomgov.com/j/16034874903
    may attend, but are not required
    to do so.                                docket.
                                             Valid photo identification required.
                                             No cell phones or cameras will be allowed in the
                                             building.

8. Proof of claim                             No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of             If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice         that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                    extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have

       Case 20-11304                  Doc 3          Filed 10/23/20 Entered 10/23/20 01:00:04                                      Desc Ch 7 First
                                                      Mtg Corp No POC Page 1 of 2
                                       any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline




       Case 20-11304             Doc 3        Filed 10/23/20 Entered 10/23/20 01:00:04                            Desc Ch 7 First
                                               Mtg Corp No POC Page 2 of 2
